Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 15 requires “the first rotor blade assembly being positioned directly adjacent to the second rotor blade assembly about the rotor hub.”  In lines 1-2 of claim 21, Applicant has re-presented “the first rotor blade assembly and the second rotor blade assembly are mounted adjacent one another. This limitation from claim 21 appears to be superfluous. The examiner recommends deletion of the quoted phrase from claim 21.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 18 recites the limitation "the first section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A first section is recited in claim 16, but claim 18 does not depend from claim 16.  

	Claim 15 requires “the first rotor blade assembly being positioned directly adjacent to the second rotor blade assembly about the rotor hub.”  Claim 19 depends from claim 15 and further recites: “the first rotor blade assembly and the second rotor blade assembly are mounted opposite on another.” It is thus unclear if the first and second rotor blade assemblies are adjacent to one another or opposite one another.  

	Similarly, claim 20 depends from claim 15 and further recites: “the first rotor blade assembly and the second rotor blade assembly are mounted opposite on another.” It is thus unclear if the first and second rotor blade assemblies are adjacent to one another or opposite one another.  

Claim 19 recites the limitation "the second section" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A second section is recited in claim 16, but claim 18 does not depend from claim 16.  

Claims 20, 21 and 22 depend from claim 15 which requires the first rotor blade assembly and the second rotor blade assembly adjacent to each other, where the fold assemblies are mounted on 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 9,108,727.
For claim 15, United States Patent No. 9,108,727 teaches a rotary-wing aircraft comprising: an airframe 10; a main rotor system  14 supported by the airframe, the main rotor system including a plurality of rotor blade 12 assemblies connected to a rotor hub, the plurality of rotor blade assemblies includes: a first rotor blade assembly rotatable about a first blade fold axis defined by a first fold assembly 20 mounted to a leading edge of the first rotor blade assembly; and a second rotor blade assembly rotatable about a second blade fold axis defined by a second fold assembly 20 mounted to a 
As far as claim 19 is definite, United States Patent No. 9,108,727 shows in FIG. 3 the forward-most blades being folded in opposite directions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,108,727 in view of United States Patent No. 9,359,071 B2.

United States Patent No. 9,359,071 B2 teaches a fairing (fairing means) 31, 32 placed about a fold assembly 5, 6 for the purpose of providing an aerodynamic cover around the fold mechanism.
Because United States Patent No. 9,108,727 already each a fold assembly on the leading edge of one blade and a trailing edge on another blade, and United States Patent No. 9,359,071 B2 teaches a fairing placed around a fold assembly for aerodynamically covering the fold assembly it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a fairing over the United States Patent No. 9,108,727 fold mechanism as taught by United States Patent No. 9,359,071 B2 for the purpose of aerodynamically covering the fold assembly.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 1-14 United States Patent No. 9,714,579 B2 teaches a foldable rotor blade assembly comprising: a first section 4 including a connector assembly including a plurality of through holes 29, 30; a second section 2 including a connector 32 having a plurality of openings 33, 34, the connector 32 being receivable within a hollow interior of the first section 4; a plurality of fasteners 7, 8 , each of the plurality of fasteners is inserted within one of the plurality of through holes 29, 30 and one of the plurality of openings 33, 34; 
United States Patent No. 9,714,579 B2 lacks the additional structure of a fold assembly operable coupled to both the first section 4 and the second section 2, the fold assembly defining a blade fold axis about which the second section is rotatable to transform the rotor blade assembly between a normal configuration when the connector is received within the hollow interior of the first section, and a folded configuration when the connector has rotated outside of the hollow interior of the first section. 
 United States Patent No. 9,714,579 B2 uses one of the fasteners 7 as a folding axis.  Adding a fold assembly operably coupled to both the first section and the section would be a non-obvious addition to the prior art of United States Patent No. 9,714,579 B2 since folding is already accomplished through the two fasteners 7, 8 and associated holes in the two sections 4, 2.
  
Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note claim 18 should depend from claim 16 in some manner which first recites the first and second sections.  

Examiner Note
Regarding claims 20-22 which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745